Opinion issued December 20, 2007





 












In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-06-00705-CR
NO. 01-06-00706-CR
NO. 01-06-00707-CR
__________
 
LEONARDO MENDOZA QUINONEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
 
On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause Nos. 1042909, 1042910, 1042911
 

 
 
MEMORANDUM OPINION
          A jury found appellant, Leonardo Mendoza Quinonez, guilty of three separate
offenses of aggravated assault of a child
 and assessed his punishment at confinement
for sixty years for each offense.  The trial court ordered that the sentences run
consecutively.

          Appellant’s counsel on appeal has filed a brief stating that the record presents
no reversible error and that the appeal is without merit and is frivolous.  See Anders
v. California, 386 U.S. 738, 744, 744 87 S. Ct. 1396, 1400 (1967). The brief meets
the requirements of Anders by presenting a professional evaluation of the record and
detailing why there are no arguable grounds for reversal.  Id.; see also High v. State,
573 S.W.2d 807, 810 (Tex. Crim. App. 1978).  The brief also reflects that counsel
delivered a copy of the brief to appellant and advised appellant of his right to file a
pro se response.  Appellant has filed a pro se response, contending in four points of
error that the evidence is legally and factually insufficient to support his convictions,
the trial court  “erred in allowing the testimony of an expert witness who elicited
disclosure from complainant through leading questions in violation of appellant’s
Fifth and Fourteenth Amendment rights to due process,”
 and the trial court erred “in
admitting appellant’s involuntary written statement taken in violation of [article 38.22
of the Texas Code of Criminal Procedure]
 and the Fifth Amendment of the U.S.
Constitution by a ‘de facto police officer.’”
  
          Having reviewed the record, counsel’s brief, and appellant’s pro se reponse, we
agree that the appeal is frivolous and without merit and that there is no reversible
error.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
          We affirm the judgments of the trial court.  We grant counsel’s motions to
withdraw.  See Stephens v. State, 35 S.W.3d 770, 771–72 (Tex. App.—Houston [1st
Dist.] 2000, no pet.).
 
                                                                                                                           Terry Jennings
                                                                        Justice

Panel consists of Justices Nuchia, Jennings, and Keyes.

Do not publish.  See Tex. R. App.  P. 47.2(b).